Matter of Cooley v Roloson (2022 NY Slip Op 00533)





Matter of Cooley v Roloson


2022 NY Slip Op 00533


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


12 CAF 20-00837

[*1]IN THE MATTER OF STEVEN L. COOLEY, PETITIONER-APPELLANT,
vREBECCA A. ROLOSON, RESPONDENT-RESPONDENT. (APPEAL NO. 1.) 


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.
KEITH R. LORD, PHELPS, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Seneca County (Jason L. Cook, A J.), entered July 7, 2020 in a proceeding pursuant to Family Court Act article 6. The order granted respondent's motion to dismiss the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Cooley v Roloson ([appeal No. 2] — AD3d — [Jan. 28, 2022] [4th Dept 2022]).
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court